OPINION AND ORDER
The dismissal of appellant’s original action for prohibition by the Court of Appeals is affirmed. The action sought to prohibit the enforcement of an order of Jefferson Circuit Court which provided for the support of appellant’s child during the penden-cy of an appeal to the Court of Appeals of a judgment of the Jefferson Circuit Court relative to child support.
A trial court may make orders for support and maintenance during the pend-ency of an appeal. Penrod v. Penrod, Ky., 489 S.W.2d 524 (1974).
The trial court was not proceeding outside its jurisdiction and it has not been demonstrated that appellant’s remedy by appeal is inadequate.
The order of the Court of Appeals from which this appeal is taken is affirmed.
All concur.
Entered March 30, 1983.
/s/ Robert F. Stephens Chief Justice